        Case 4:19-cv-07149-YGR Document 45 Filed 02/12/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 9                                  OAKLAND DIVISION
10   KHAN M. HASAN, Individually and on               No. 4:19-cv-07149-YGR
     Behalf of All Others Similarly Situated,
11                                                    CLASS ACTION
                       Plaintiff,
12                                                    [PROPOSED] ORDER
            v.                                        CONSOLIDATING THE ACTIONS,
13                                                    APPOINTING CO-LEAD PLAINTIFFS,
     TWITTER, INC., JACK DORSEY, and                  AND APPROVING CO-LEAD
14   NED SEGAL,                                       COUNSEL
15                     Defendants.                    * as modified by the Court *
16
     KHAFRE BARCLIFT, on behalf of himself           No. 4:19-cv-07992-YGR
17   and all other similarly situated
18                     Plaintiff,
19          v.
20   TWITTER, INC., JACK DORSEY, and NED
     SEGAL,
21
                       Defendants.
22

23

24

25

26

27

28

      [PROPOSED] ORDER RE CONSOLIDATION, LEAD PLAINTIFF AND CO-LEAD COUNSEL      No. 4:19-cv-07149-YGR
          Case 4:19-cv-07149-YGR Document 45 Filed 02/12/20 Page 2 of 3



 1           Before this Court are multiple motions for consolidation of the actions, appointment as lead

 2   plaintiff, and approval of lead counsel. (Dkt. Nos. 26, 28, 31.) On January 10, 2020, movant Hakam

 3   Altohol filed a notice of non-opposition to the competing motions. (Dkt. No. 36.) On January 21,

 4   2020, the two remaining movants, the Weston Family Partnership LLLP and the Twitter Investor

 5   Group, filed a stipulation and proposed order appointing them as co-lead plaintiffs and approving

 6   co-lead counsel. (Dkt. No. 40.) The Court, having considered the motions, the accompanying

 7   memoranda and declarations, and the stipulation, hereby ORDERS as follows:

 8           1.      Consolidation pursuant to Federal Rule of Civil Procedure 42(a) is proper where

 9   actions involve common questions of law or fact. Finding that the above-captioned matters involve

10   common questions of law and fact, the Court consolidates the above matters for all purposes. This

11   order shall apply to this action and to each case that relates to the same subject matter that is

12   subsequently filed in this Court or is transferred to this Court, and is consolidated with the action.

13           2.      A Master File is established for this proceeding. The Master File shall be Civil

14   Action No. 4:19-cv-07149-YGR. Every pleading in the consolidated action, or any action that is

15   related to the consolidated action, shall bear the following caption:

16

17        IN RE TWITTER, INC. SECURITIES                        Civil Action No. 4:19-cv-07149-YGR
          LITIGATION
18
                                                                CLASS ACTION
19
          THIS DOCUMENT RELATES TO:                             [TITLE OF DOCUMENT]
20

21
             3.      When the document being filed pertains to all actions, the phrase “All Actions” shall
22
     appear immediately after the phrase “This Document Relates To:”. When the document applies to
23
     some, but not all, of the actions, the document shall list, immediately after the phrase “This
24
     Document Relates To:”, the docket number for each individual action to which the document
25
     applies, along with the name of the first-listed plaintiff in said action.
26
             4.      All orders, pleadings, motions and other documents shall, when filed and docketed in the
27
     Master File, shall be deemed filed and docketed in each individual case to the extent applicable. When
28
     an order, pleading, motion or document is filed with a caption indicating that it is applicable to fewer
                                                      - 1-
       [PROPOSED] ORDER RE CONSOLIDATION, LEAD PLAINTIFF AND CO-LEAD COUNSEL            No. 4:19-cv-07149-YGR
          Case 4:19-cv-07149-YGR Document 45 Filed 02/12/20 Page 3 of 3



 1   than all individual actions in the Consolidated Action, the parties shall file such pleadings in the Master

 2   File and note such filing in the Master Docket and in the docket of each action referenced.

 3           5.      The stipulation to appoint co-lead plaintiffs and approving co-lead counsel is

 4   GRANTED. Pursuant to the stipulation, the Weston Family Partnership and the Twitter Investor

 5   Group shall serve as co-lead plaintiffs in the action, with their respective choices of counsel,

 6   Pomerantz and Kaplan Fox, serving as co-lead counsel, and Levi & Korsinsky serving as additional

 7   counsel for the putative class. Pomerantz, Kaplan Fox, and Levi & Korsinsky shall maintain

 8   contemporaneous billing records of all time spent litigating the case and shall provide the Court with

 9   updates as to such billing as the Court may instruct. No other law firms shall work on this action for

10   the putative class without prior approval of the Court.

11           This Order terminates Docket Numbers 26, 28, 31, 40.

12           IT IS SO ORDERED.

13

14    Dated: February 12, 2020

15

16                                                        HON. YVONNE GONZALEZ ROGERS
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                      - 2-
       [PROPOSED] ORDER RE CONSOLIDATION, LEAD PLAINTIFF AND CO-LEAD COUNSEL              No. 4:19-cv-07149-YGR
